Mr. Justice Hurdy:
I dissent. I think that “term,” as used in the Constitution, refers to the office and not to the incumbent. In support of this view, see Larew v. Newman, 81 Cal. 588, 23 *349Pac. 227; Storke v. Goux, 129 Cal. 526, 62 Pac. 68; Harrison v. Colgan, 148 Cal. 69, 82 Pac. 674; Foreman v. People ex rel. McEwen, 209 Ill. 567, 71 N. E. 35; Somers v. State, 5 S. D. 584, 59 N. W. 962; Parmater v. State, 102 Ind. 95, 3 N. E. 383.
In my view, also, section 34 of Article VIII of tbe Constitution, intends that one appointed or elected to a judicial office to fill a vacancy, holds, not a separate term, but only a portion of the term for which the person he succeeds was elected.
Mr. Chief Justice Brantly : I concur in the dissenting opinion of Mr. Justice Hurly.